         Case 1:18-cv-09232-JPO Document 57 Filed 10/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 P&G AUDITORS AND
 CONSULTANTS, LLC, d/b/a P&G
 Associates,                                                      18-CV-9232 (JPO)
                        Plaintiff,
                                                                        ORDER
                     -v-

 MEGA INTERNATIONAL
 COMMERCIAL BANK CO., LTD.,
                     Defendant.


J. PAUL OETKEN, District Judge:

       In its September 15, 2020 status letter, Plaintiff contended that Defendant had yet to

“provide[] any documents” to the pertinent agencies tasked with identifying confidential

supervisory information (“CSI”). (Dkt. No. 52 at 2.) Defendant’s separate status letter, dated

September 30, 2020, did not rebut Plaintiff’s contention. (See generally Dkt. No. 54.) Recalling

its August 20, 2020 Order directing Defendant “to cooperate fully with Plaintiff and the

appropriate agencies,” and mindful of the fact that discovery is set to close on February 5, 2021,

(Dkt. No. 51), the Court directs Defendant to produce all responsive documents that Defendants

believe contain CSI to the pertinent agencies no later than November 6, 2020. The parties shall

file a joint status letter regarding the agencies’ review on or before November 20, 2020.

       SO ORDERED.

Dated: October 26, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
